Title: From George Washington to Peter Scull, 10 April 1779
From: Washington, George
To: Scull, Peter



Sir
Head Quarters Middle Brook 10th April 1779.

I have recd your favr of the 7th with the Commissions for the Virginia Line. There is an omission in the Commissions of those Officers who do the duty of Ensigns but are intitled to the Rank of Lieutenants—They are called Ensigns only. I shall when they are printed out send back such for Amendment—In making out the Commissions for the other lines, I shall be obliged to you for attending to the above matter. I am &.
